             Case 2:17-cv-01182-TSZ Document 461 Filed 06/11/21 Page 1 of 2




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       IRONBURG INVENTIONS LTD.,
 7                            Plaintiff,
                                                        C17-1182 TSZ
 8         v.
                                                        MINUTE ORDER
 9     VALVE CORPORATION,
10                            Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
             (1)    On or before June 25, 2021, the parties shall file any objection to the form
13
     of partial judgment attached as Appendix A. The amount of post-judgment interest will
     be adjusted, if necessary, on the date the partial judgment is entered.
14
           (2)    Any motion to tax costs, and any separate motion for attorney’s fees, shall
15 be filed in accordance with, respectively, Local Civil Rule 54(d) and Federal Rule of
   Civil Procedure 54(d)(2), after the Court enters partial judgment. Plaintiff’s motion to set
16 deadlines, docket no. 459, is STRICKEN as moot.

17          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 10th day of June, 2021.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Gail Glass
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
       Case 2:17-cv-01182-TSZ Document 461 Filed 06/11/21 Page 2 of 2

                                      Appendix A

     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON
                               AT SEATTLE

    IRONBURG INVENTIONS LTD.,                    PARTIAL JUDGMENT
                                                 IN A CIVIL CASE
                       Plaintiff,

         v.
                                                 CASE NO. C17-1182 TSZ
    VALVE CORPORATION,

                       Defendant.


X     Jury Verdict. This action came before the court for a trial by jury. The issues
      have been tried and the jury has rendered its verdict.

X     Decision by Court. This action came on for consideration before the court. The
      issues have been considered and a decision has been rendered.

      The Court finding no just reason for delay, see Fed. R. Civ. P. 54(b), partial
      judgment is hereby ENTERED as follows: (1) consistent with the verdict
      rendered by the jury, docket nos. 416 and 417, partial judgment is ENTERED in
      favor of plaintiff Ironburg Inventions Ltd. (“Ironburg”) and against defendant
      Valve Corporation (“Valve”) on Ironburg’s claims for infringement of U.S. Patent
      No. 8,641,525 in the amount of $4,029,533.93, together with costs to be taxed in
      the manner set forth in Local Civil Rule 54(d) and interest pursuant to 28 U.S.C.
      § 1961 at the rate of five-hundredths of one percent (0.05%) per annum from the
      date of this judgment until paid in full; and (2) consistent with the Court’s ruling
      that the accused device does not literally or under the doctrine of equivalents
      infringe Claims 13 or 14 of U.S. Patent No. 9,089,770 (the ’770 Patent), see
      Minute Order at ¶ 1(g) (docket no. 301), Ironburg’s claims involving the
      ’770 Patent are DISMISSED with prejudice, and Valve may tax costs in
      connection with such claims in the manner set forth in Local Civil Rule 54(d).

      Dated this ____ day of June, 2021.

                                                William M. McCool
                                                Clerk

                                                s/Gail Glass
                                                Deputy Clerk
